—Appeal by the defendant from a judgment of the Supreme Court, Kangs County (Brill, J.), rendered February 2, 1996, convicting him of assault in the second degree and promoting prison contraband in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor made improper remarks during summation is unpreserved for appellate review (see, CPL 470.05 [2]; People v Tevaha, 84 NY2d 879; People v Tardbania, 72 NY2d 852, 853). In any event, while the contested remarks would have been better left *320unsaid, in light of the overwhelming evidence of the defendant’s guilt, any error in the prosecution’s summation was harmless (see, People v Crimmins, 36 NY2d 230, 242; People v Ortiz, 239 AD2d 611; People v Melendez, 143 AD2d 946, 947). Thompson, J. P., Pizzuto, Joy and Florio, JJ., concur.